TDCJ Offender Details Page 1 of 2

1549/eac

   

w TE_X,A/S» §§ l ARTM§N_I 05 leMV|NA;_ JUST|QE n new camden eea;.,€h l

offender-lnformation Details
`

l

S|D Number: ' 05409194

TDCJ Number: 00741776

Name: SOSA,DAV|D JR
Race: H

Gender`: ` M

DOB:_ 1978-01-20
Maximum Sentence Date: LIFE SENTENCE
Current Faci|ity: EASTHA|\/l
Projected Re|ease Date: LlFE SENTENCE
Paro|e Eligibility Date: 2025¢03-26
Offender Visitation E|igible: _Y§

/nformation provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Will be determined when release date is scheduled.
Schedu|ed Re|ease Locati°m Wi|| be determined when release date is scheduled

 

 

_ Paro|é`_Rei/iew lnfo`"rmati_dn ; '

 

Offense History:
Offense Date Offense Sentence Date County Case No. Sentence(YY-NlNl-DD)
1995-03-25 MURDER 1995-12-13 HARR|S 690031 , 9999-99-99

 

 

 

 

 

 

 

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=05409194 9/16/2015